HUSTON, C. J.
This is an appeal from an order of the district court of Bingham county dismissing an appeal to said court from the police magistrate’s court for the city of Pocatello in said county. The defendant was convicted of vagrancy in the police court of the city of Pocatello. An attempt was made to take an appeal, but it seems from the record none of the requisites of the statute necessary to the taking of an appeal were complied with. No appearance in this court is made by or on behalf of appellant. The appeal is dismissed.
Morgan and Sullivan, JJ., concur.